825 So. 2d 477 (2002)
Rufus HAMPTON, Appellant,
v.
STATE of Florida, Appellee.
No. 4D02-3033.
District Court of Appeal of Florida, Fourth District.
August 28, 2002.
Rufus Hampton, Bushnell, pro se.
No appearance required for appellee.
PER CURIAM.
Appellant Rufus Hampton has filed an appeal of the trial court's order dismissing and denying his motion for post-conviction relief pursuant to Florida Rule of Criminal Procedure 3.850. The trial court advises that this is his sixth such motion.
In this motion, appellant alleges his "actual innocence" based on purportedly newly discovered evidence in the form of an affidavit of Cornell Hollerman. As the trial court points out, appellant attached a similar affidavit of Hollerman signed April, 1997 in a rule 3.800(a) motion to correct illegal sentence filed in 1999. The trial court pointed out that this "newly discovered evidence" was known to appellant at the time he filed at least three of his prior motions for post-conviction relief. While the affidavit may not have entitled appellant to relief under rule 3.800(a), this demonstrates that appellant knew of the affidavit at least as early as 1999.
This motion is patently untimely, since appellant knew of the motion more than two years before he filed this latest motion for post-conviction relief asserting newly discovered evidence. See Adams v. State. 543 So. 2d 1244 (Fla.1989).
For these reasons, we affirm the trial court's dismissal and denial of the motion for post-conviction relief. We add that appellant is precluded from filing any more appeals, pleadings, motions or petitions asserting newly discovered evidence based on this Hollerman affidavit.
STONE, WARNER and SHAHOOD, JJ., concur.